Citation Nr: 0016544	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-125 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing 
impairment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty service from September 1966 
to November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the benefit 
sought on appeal.

The Board notes that in addition to denying the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, the December 1997 rating decision granted 
service connection for tinnitus, but assigned a 
noncompensable disability rating.  Despite the fact that the 
veteran filed a timely notice of disagreement (NOD) as to the 
entire December 1997 rating decision, the subsequent 
statement of the case (SOC) noted that it did not consider 
the NOD effective as to the issue of tinnitus, and the SOC 
did not otherwise reference the issue of entitlement to the 
assignment of a higher disability rating for tinnitus.  This 
issue will be further addressed in the REMAND portion of this 
decision.  

The Board also notes that a May 2000 letter from the 
veteran's accredited representative raises the issue of 
service connection for headaches.  This issue is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy.

2. The veteran is not shown by the medical evidence of record 
to have left ear hearing impairment, as defined by VA 
regulations. 

3.  The medical evidence of record demonstrates that the 
veteran suffers from hearing impairment, as defined by VA 
regulations, in the right ear only.

3.  There is medical evidence of record is sufficient to show 
that the veteran's right ear hearing impairment is causally 
or etiologically related to noise exposure sustained during 
service.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for left ear hearing impairment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's right ear hearing impairment is the result 
of noise exposure incurred during service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) states, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Service personnel records show that the veteran served in 
Vietnam and was awarded the Purple Heart, Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal with 
device.  As such, the veteran is deemed to have been engaged 
in combat with the enemy during his Vietnam War service. 

Indeed, the veteran's service medical records (SMRs) reveal 
that the veteran suffered numerous injuries as a result of 
combat in 1969.  Among those injuries was the traumatic 
perforation of the tympanic membranes of both ears.  
Moreover, audiometric testing was conducted upon entering 
service in 1966 and upon separation in 1969.  The recorded 
audiometric readings show that the veteran's hearing was 
reduced upon separation when compared to the audiometric 
readings taken upon entry into service. 

After his separation from service, the RO rendered a rating 
decision in December 1969 granting the veteran a 100 percent 
convalescent rating, plus special monthly compensation, based 
on the cumulative effect of his multiple service-connected 
disabilities, which included the following: surgical absence 
of the right eye; residual fragment wounds to left eye, both 
arms, and right leg; traumatic perforation of the tympanic 
membranes of both ears; and tonsillitis.  

A September 1970 rating decision removed the 100 percent 
convalescent rating and individually rated the veteran's 
service-connected disabilities.  The veteran was assigned a 
noncompensable disability rating for his bilateral tympanic 
membrane perforation.  

On VA audiological evaluation in August 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
35
LEFT
15
  5
10
--
15

Speech discrimination was measured as 100 percent in the 
right ear and 94 percent in the left ear.  The examiner 
remarked that the above readings revealed "[e]ssentially 
normal hearing."

An April 1997 private audiological evaluation report, 
conducted and prepared by the Ashland Ear, Nose, and Throat 
Clinic, P.S.C., reveals that the veteran suffered from a at 
least a 40 decibel reading at 4000 Hertz in the right ear.  
The remaining puretone thresholds at 500 and 3000 Hertz for 
the right ear and 500 to 4000 hertz in the left ear were 
measured between 10 and 20 decibels.  The examining physician 
stated that the veteran "has bilateral high frequency 
sensorineural hearing loss probably due to noise exposure in 
the past." 

On VA audiological evaluation in September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
25
20
20
15
30

Speech discrimination was measured as 96 percent in the right 
ear and 96 percent in the left ear. 

The Board observes that the veteran failed to show-up for an 
audiological examination report scheduled for June 1999.  

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1999), which 
states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence indicates that, in 
accordance with the auditory threshold readings recorded in 
April 1997 by Ashland Ear, Nose, and Throat Clinic, P.S.C., 
the veteran meets the criteria for right ear hearing 
impairment as defined by the applicable regulation, 38 C.F.R. 
§ 3.385, on the basis that at least a 40 decibel loss was 
detected at 4000 Hertz.  The Board also finds that the 
evidence of record is sufficient to well-ground the veteran's 
claims of entitlement to service connection for right ear 
hearing impairment within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible; meritorious on 
its own or capable of substantiation.  Grivois, 6 Vet. App. 
at 140 (1994); Murphy, 1 Vet. App. at 81 (1990).  

With regard to the left ear, however, the medical evidence 
fails to demonstrate that the veteran suffers from left ear 
hearing impairment as defined by VA regulations under 
38 C.F.R. § 3.385.  The Board emphasizes that it does not 
doubt that the veteran suffers from left ear hearing 
impairment; unfortunately for the veteran, however, his level 
of left ear hearing impairment, as shown by the medical 
evidence, simply does not reach the level of impairment 
required by VA regulations to afford him consideration for 
service connection.  Therefore, service connection for left 
ear hearing impairment is precluded at this time.  This part 
of the veteran's claim is considered not well grounded, on 
the basis that left ear hearing impairment, for the purposes 
of VA regulations, does not exist at this time.  If his 
hearing acuity in the left ear should worsen, he may seek to 
reopen his claim on this issue..  

Turning to the merits of the case, the Board also finds that 
the evidence of record is sufficient to establish service 
connection for right ear hearing impairment.  As has already 
been pointed out, the veteran currently suffers from right 
ear hearing impairment within the meaning of VA regulations.  
Moreover, it is conceded that the veteran was exposed to 
acoustic trauma during combat in Vietnam, at which time he 
received serious injuries, including the perforation of his 
tympanic membranes.  As such, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
right ear hearing impairment is causally or etiologically 
related to his exposure to excessive noise during service.  
Accordingly, service connection for right ear hearing 
impairment is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for left ear hearing impairment is denied. 

Entitlement to service connection for right ear hearing 
impairment is granted, subject to the laws and regulations 
governing monetary awards. 


REMAND

As was previously noted herein, the December 1997 rating 
decision granted service connection for tinnitus and assigned 
a noncompensable disability rating.  It is apparent, based on 
a reasonable interpretation of the veteran's notice of 
disagreement received in May 1998, that he disagrees with the 
noncompensable rating assigned for tinnitus in the rating 
action of December 1997.  If there was any doubt about the 
veteran's intentions on this matter, his substantive appeal, 
Form-9, received in August 1998, clarified the matter:  He 
disagrees with the 0 percent rating.  The veteran is entitled 
to an SOC on this issue.  While the Board may not exercise 
jurisdiction in the absence of a properly perfected appeal, 
the matter must be remanded for the issuance of a statement 
of the case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the Court has held that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should also issue a statement of 
the case with respect to the issue of 
entitlement to the assignment of a higher 
disability rating for service-connected 
tinnitus.  The veteran is hereby informed 
that the Board may only exercise 
jurisdiction over an issue after an 
appellant has filed both a timely notice 
of disagreement to a rating decision 
denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993).  Hence, if the veteran wishes 
to appeal the RO's denial of the 
assignment of a higher disability rating 
for service-connected tinnitus, he must 
take appropriate action to perfect his 
appeal following the issuance of the 
aforementioned statement of the case.  In 
the event that the veteran perfects an 
appeal, the case should be returned to 
the Board for appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or 



unfavorable, at this time.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



